DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 10, 11, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, line 3 recites “the distal end” and “the lower end portion” which is indefinite due to lack of proper antecedent basis. For examining purposes the limitations will be interpreted as --a distal end-- and --a lower end portion--. 
Claim 11, line 3 recites “the distal end” and “the lower end portion” which is indefinite due to lack of proper antecedent basis. For examining purposes the limitations will be interpreted as --a distal end-- and --a lower end portion--. 
Claim 18, line 2 recites “the distal end” and “the lower end portion” which is indefinite due to lack of proper antecedent basis. For examining purposes the limitations will be interpreted as --a distal end-- and --a lower end portion--. 
Claim 19, line 2 recites “the distal end” and “the lower end portion” which is indefinite due to lack of proper antecedent basis. For examining purposes the limitations will be interpreted as --a distal end-- and --a lower end portion--. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (Japanese Patent Publication JPH09210392A) in view of Burrowes et al. (U.S. Patent Application No. 2018/0045343, “Burrowes”).

Regarding claim 1, Taguchi discloses an indoor unit of an air-conditioning apparatus  (Figs 1, 2, and 5)comprising: 
a heat-medium heat exchanger (3) provided in a housing (as there would be housing for the heat exchanger) and configured to cause heat exchange to be performed between a heat medium and indoor air; 
an air vent valve (43) configured to allow air to escape from a heat medium passage that allows the heat medium to flow in the heat-medium heat exchanger (¶0003-0004); 
a drain pan (4) provided below the heat-medium heat exchanger and configured to receive condensation water generated at a surface of the heat-medium heat exchanger; and 
a hose (44) having flexibility (as a hose has flexibility), attached to the air vent valve, and configured to let out the air along with the heat medium from the heat medium passage to an inner space in the drain pan.
However, Taguchi does not explicitly disclose wherein the hose has a double-wall structure in which an inner exhaust pipe and an outer protection pipe are provided, and an upper end portion of the hose is fixed to the air vent valve, 
wherein the inner exhaust pipe and the outer protection pipe are formed of the same flexible material, and 
wherein the inner exhaust pipe and the outer protection pipe are provided such that a cylindrical gap is provided between an outer circumferential portion of the inner exhaust pipe and an inner circumferential portion of the outer protection pipe.
Burrowes, however, discloses a hose (figs 1-2) that has a double-wall structure in which an inner exhaust pipe (12) and an outer protection pipe (30) are provided, 
wherein the inner exhaust pipe and the outer protection pipe are formed of the same flexible material (¶0030), and 
wherein the inner exhaust pipe and the outer protection pipe are provided such that a cylindrical gap (holding 14) is provided between an outer circumferential portion of the inner exhaust pipe and an inner circumferential portion of the outer protection pipe (fig 2). Burrowes teaches that this configuration of the hose improves reliability and service life of the hose (¶0008). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention for Taguchi to provide the hose configuration of Burrowes in order to improve reliability and service life of the hose.


	Regarding claim 10, the combination of Taguchi and Burrowes discloses all previous claim limitations. Taguchi further discloses wherein in the hose, the distal end of the lower end portion has an end face that is inclined relative to a horizontal direction (see annotated fig 5 below).

    PNG
    media_image1.png
    833
    604
    media_image1.png
    Greyscale


	Regarding claim 11, the combination of Taguchi and Burrowes discloses all previous claim limitations. Taguchi further discloses wherein a gap is provided between the distal end of the lower end portion of the hose and a bottom of the drain pan (see annotated fig 1 below).


    PNG
    media_image2.png
    590
    493
    media_image2.png
    Greyscale


	Regarding claim 12, the combination of Taguchi and Burrowes discloses all previous claim limitations. Taguchi further discloses the indoor unit of the air-conditioning apparatus of claim 1 (¶0017).


Allowable Subject Matter
6.	Claims 3, 4, and 13-20 are allowed.
7.	Claims 2 and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not anticipate or render obvious the limitations of claims 2 and 3. Specifically, the prior art does not teach wherein at least one of a plurality of branch pipes is bent around a hose and holds the hose, the hose being connected to air vent valve and allow air to be distributed to a drain pan. Taguchi, considered the closest prior art, teaches providing a hose and branch pipes but fails to teach a branch pipe bent around and holding the hose. The prior art fails to render this obvious and thus the claims are allowable. 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763